Citation Nr: 1315930	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  07-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for lung cancer.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this decision, the Board reopens the previously denied claim for service connection for lung cancer.  The issue of entitlement to service connection for lung cancer, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied the claim of entitlement to service connection for lung cancer.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The evidence received since the November 1994 decision relates to an unestablished fact necessary to substantiate the claim for service connection for lung cancer and raises a reasonable possibility of substantiating that issue.  


CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied the claim of entitlement to service connection for lung cancer, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).
2.  New and material evidence has been received since the November 1994 rating decision to reopen the previously denied claim of entitlement to service connection for lung cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Given the favorable determination with respect to the claim to reopen, no further discussion of the duties to notify and assist is needed.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2012).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012), which states, in part, that, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247, 251 (1999).
Here, the claim for service connection for lung cancer was originally denied in a November 1994 rating decision.  The claim was denied because there was no evidence of the disorder in service, and, although lung cancer is a disease associated with exposure to certain herbicides, the Veteran's lung cancer was a metastasis of his right testicular cancer, i.e., a secondary cancer and not a primary cancer, and thus not subject to the presumptive provisions related to exposure to certain herbicides.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  

Recently received evidence includes an October 2011 letter from a private physician who states that "[t]he [Veteran] had been exposed to Agent Orange and it is possible that this may have some link to his testicular tumor and this is being further evaluated at the VA." Presuming the credibility of this evidence, the record now indicates that the Veteran's underlying right testicular cancer that lead to his lung cancer may be related to his exposure to Agent Orange during service. This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim. Thus, as new and material evidence has been received, the claim of entitlement to service connection for lung cancer is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). [As will be discussed further in the Remand portion below, the Board finds that the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for testicular cancer is inextricably intertwined with the Veteran's claim for service connection for lung cancer. Thus, the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for testicular cancer must be adjudicated prior to a final adjudication of the claim for service connection for lung cancer.]

ORDER

New and material evidence having been received, the previously denied claim for service connection for lung cancer is reopened. To this extent only, the appeal is granted.
REMAND

Before addressing the merits of the claim of entitlement to service connection for lung cancer, the Board finds that additional development is required.  

Service connection for specific diseases, including cancer of the lungs, may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

In this case, the Veteran's service records confirm his service in the Republic of Vietnam from July 1969 to September 1970; thus, exposure to Agent Orange during service is presumed.  However, the medical evidence shows that the Veteran's lung cancer was a metastasis of a right testicular cancer.  As such, service connection based on the above presumptive provisions is not warranted.

As noted in the above decision, an October 2011 letter from a private physician indicates that the Veteran's right testicular cancer may be related to his exposure to Agent Orange during service.  Although the opinion, as phrased, is too speculative to grant service connection for the secondary lung cancer, the Board finds that it warrants a VA examination to more definitively determine whether the Veteran's right testicular cancer was caused by his presumed exposure to Agent Orange during service.  Further, adjudication of the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for testicular cancer is necessary prior to a final adjudication of the Veteran's claim for service connection for lung cancer.

Moreover, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has held that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Prior to obtaining the examination, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Indianapolis VA Medical Center (VAMC), including the Terre Haute Community Based Outpatient Center (CBOC), dated through May 2009.  Thus, any outstanding treatment notes since that time should be obtained.  [Here, the Board notes that the October 2011 letter from the private physician indicates that the Veteran was undergoing evaluation at the VAMC to determine whether his right testicular cancer is related to Agent Orange exposure and, as such, the VA medical records may be of considerable importance to the secondary lung cancer issue on appeal.]  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for lung cancer.  

2.  Obtain all outstanding records of treatment from the Indianapolis VAMC, including the Terre Haute CBOC, since May 2009.  All such available records should be associated with the Veteran's claims file.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of the diagnosed right testicular cancer.  His claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has occurred should be made in the evaluation report.  All pertinent pathology should be noted in the evaluation report.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right testicular cancer is related to his active duty, including his conceded in-service herbicide exposure.  In answering this question, the examiner should consider the October 2011 letter from a private physician indicating that the right testicular cancer may be related to the Veteran's in-service exposure to Agent Orange.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Then, adjudicate the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for testicular cancer.  The Veteran should be given an opportunity to perfect an appeal of any denial of this issue.  This issue should only be returned to the Board if the Veteran perfects a timely appeal of any denial.  

5.  Thereafter, adjudicate the issue of entitlement to service connection for lung cancer.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


